Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 16-cv-00447-PAB-KLM

   EDWARD JOHN NOSEWICZ,

         Plaintiff,

   v.

   JEFFREY JANOSKO,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on Plaintiff’s Motion for a New Trial Pursuant to

   Fed. R. Civ. P. 59(a)(1)(A) [Docket No. 159], Plaintiff’s Amended Motion for a New Trial

   Pursuant to Fed. R. Civ. P. 59(a)(1)(A) [Docket No. 160], and Defendant’s Rule 11

   Motion [Docket No. 166]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I.   BACKGROUND

         This case arises out of an altercation between plaintiff Edward Nosewicz and

   defendant Jeffrey Janosko in the Adams County Detention Facility on the morning of

   December 6, 2014. Docket No. 74 at 3. 1 Nosewicz had been arrested the night before

   and was held in the intake pod; Janosko was a deputy sheriff assigned to the detention

   facility. Id. at 1-2. That morning, because of Nosewicz’s irate behavior, Janosko


         1
           Facts in this paragraph are drawn from the undisputed facts in the Court’s
   order on summary judgment. Docket No. 74. Further background can be found in the
   Tenth Circuit’s order on Nosewicz’s appeal. See Nosewicz v. Janosko, 754 F. App’x
   725 (10th Cir. 2018) (unpublished).
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 2 of 15




   entered Nosewicz’s cell to move him to a different location. Id. at 3. A physical

   altercation ensued, in which Janosko forced Nosewicz to the cell floor. Id. Nosewicz

   suffered injuries as a result. Id.

          Nosewicz filed this suit on February 24, 2016, bringing claims against Janosko

   for excessive force and deliberate indifference to medical needs pursuant to 42 U.S.C.

   § 1983. Docket No. 1. In the course of discovery, Janosko produced his incident

   report from the altercation with Nosewicz. Docket No. 39-10. The incident report says

   nothing about Nosewicz either (1) balling up his fists or (2) taking a step towards him

   before Janosko forced Nosewicz to the cell floor. Id. at 1. Instead, the incident report

   states that Nosewicz “began to pull his arm away” and “attempted to turn and face

   [Janosko]” before Janosko forced Nosewicz to the cell floor. Id. Later, Nosewicz

   deposed Robert Hannah, who was the sergeant on duty at the detention facility on the

   morning of December 6, 2014. Docket No. 161-1 (excerpts). In his deposition, Hannah

   testified that Janosko told him that Nosewicz “started geting agitated, raised [his] voice,

   started yelling, balled his fists up[,] and just took a step toward” Janosko. Id. at 5.

   Nosewicz also deposed Janosko, who testified consistently with the incident report and

   said nothing about Nosewicz balling up his fists. Docket No. 161-2 at 6. Nosewicz’s

   expert witness, Dan Montgomery, produced a report highlighting the “disconnect”

   between Hannah’s and Janosko’s testimony. Docket No. 112-1 at 13, ¶ 7.

          The Court granted summary judgment to Janosko on both claims on the basis of

   qualified immunity. Docket No. 74. The Tenth Circuit reversed as to the excessive

   force claim, concluding that there was a disputed fact as to whether Nosewicz “actively


                                                 2
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 3 of 15




   resist[ed]” Janosko’s use of force. See Nosewicz v. Janosko, 754 F. App’x 725, 734-35

   (10th Cir. 2018) (unpublished).

          The case proceeded to trial on October 7, 2019. Janosko testified on the

   second and third day of trial. See Docket No. 160-1. On the second day, Janosko

   testified that Nosewicz was angry, aggressive, and demanding throughout their

   interaction. Docket No. 160-1 at 5-6. Janosko further testified that he ordered

   Nosewicz to exit his cell, a command which Nosewicz refused. Id. at 13-14. Janosko

   stated that, as he was attempting to move Nosewicz out of his cell, Nosewicz began to

   pull his arm away and turned towards him. Id. at 15. As a result, Janosko decided to

   use an arm-bar takedown to bring Nosewicz to the ground. Id. at 41-42. Janosko

   testified that his recollection was that Nosewicz did not “ball up his fists” and take a

   step towards him before Janosko took Nosewicz to the ground. Id. at 21. Janosko

   also testified that he did not tell Hannah that Nosewicz had “balled up his fists” and

   taken a step towards Janosko. Id. at 20. Later that day, Hannah testified that Janosko

   told him that, leading up to the altercation, Nosewicz became agitated, raised his voice,

   started yelling and screaming, balled his fists up, and took a step towards Janosko.

   Docket No. 160-2 at 4-5. The next day, Nosewicz’s counsel cross-examined Janosko

   about the discrepancy between his testimony and Hannah’s. Docket No. 161-3 at 4.

   The jury unanimously found in favor of Janosko on the excessive force claim. Docket

   No. 155.

          On November 7, 2019, Nosewicz moved for a new trial. Docket No. 159. Eleven

   days later, he amended his motion. Docket No. 160. On December 13, 2019, Janosko


                                                3
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 4 of 15




   moved for sanctions pursuant to Fed. R. Civ. P. 11. Docket No. 166. Nosewicz did not

   file a response to the motion for sanctions.

   II.   MOTION FOR NEW TRIAL

          Before reaching the merits of Nosewicz’s motions for a new trial, the Court must

   determine whether the initial motion or the amended motion is the operative motion.

   Rule 59(b) of the Federal Rules of Civil Procedure provides that a motion for a new trial

   “must be filed no later than 28 days after the entry of judgment.” Judgment entered on

   October 10, 2019. Docket No. 157. Nosewicz’s motion for a new trial, filed on

   November 7, 2019, was timely – but his amended motion, filed on November 18, 2019,

   was not. Docket Nos. 159, 160. Janosko ar gues that, as a result, the amended motion

   should be struck. Docket No. 161 at 1-2. Nosewicz, for his part, contends that Fed. R.

   Civ. P. 15 allows him to amend his motion for a new trial as a matter of course and that

   the amended pleading “relates back” to date of the original motion. Docket No. 162 at

   1-2. The Court disagrees. Rule 15 refers to the amendment of “pleadings,” and a

   motion for a new trial is not a pleading. Compare Fed. R. Civ. P. 7(a) (listing the seven

   types of “pleadings” that are allowed) with 7(b) (“A request for a court order must be

   made by motion.” (emphasis added)); see, e.g., Trujillo v. Bd. of Educ. of Albuquerque

   Pub. Sch., 230 F.R.D. 657, 660 (D.N.M. 2005) (“Motions . . . are not pleadings.”); 6

   Arthur R. Miller et al., Fed. Prac. & Proc. § 1475 (3d ed. Apr. 2020 update) (same).

   Nosewicz offers no authority that convinces the Court otherwise.2

          2
           The Court is not persuaded that, as Nosewicz argues, the Tenth Circuit
   collapsed any distinction between motions and pleadings through an isolated reference
   to an appellant who was “responsible for numerous ancillary motions and other

                                                  4
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 5 of 15




          However, it is within the Court’s discretion to grant a motion to amend a motion,

   and “there is no reason to deny the amendment when the [Court] believes it would be in

   the interests of justice to permit it.” 5 Fed. Prac. & Proc. § 1194. Here, the amended

   motion was filed before Janosko filed a response and there is no indication that he is

   prejudiced by the filing of the amended motion. While Fed. R. Civ. P. 6(b) prohibits the

   Court from extending the time to file a motion under Rule 59(b), the Court construes

   Rule 6(b) as “only limiting the court's discretion to extend time to make the original

   motion itself, rather than the amendment of a timely motion.” See id.; cf. Carbajal v.

   Lucio, No. 10-cv-02862-PAB-KLM, 2019 WL 141864, at *1 (D. Colo. Jan. 9, 2019)

   (permitting plaintiff to “supplement” his motion for a new trial more than 28 days after

   entry of judgment). Because Nosewicz is attempting to amend a timely Rule 59 motion,

   Rule 6(b) does not limit the Court from permitting his amendment. Thus, the Court will

   construe Docket No. 160-4 as a motion to amend the motion for a new trial, grant it,

   and accept Docket No. 160 as the operative motion.

          Following a jury trial, a “court may, on motion, grant a new trial on all or some of

   the issues—and to any party” for “any reason for which a new trial has heretofore been

   granted in an action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). A motion for a

   new trial may be granted on any error, so long as “the district court concludes the

   ‘claimed error substantially and adversely’ affected the party’s rights.” Henning v.

   Union Pac. R.R. Co., 530 F.3d 1206, 1217 (10th Cir. 2008) (quoting Sanjuan v. IBP,

   Inc., 160 F.3d 1291, 1297 (10th Cir. 1998)).


   pleadings.” See Niemi v. Lasshofer, 770 F.3d 1331, 1343 (10th Cir. 2014).

                                                5
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 6 of 15




          A.   False Testimony

          Nosewicz moves for a new trial based on the discrepancy between Janosko’s

   testimony and that of the supervising sergeant, Hannah, as to what Janosko told

   Hannah, after the incident, about Nosewicz’s actions leading up to Janosko’s use of

   force. Hannah testified Janosko told him that, leading up to the altercation, Nosewicz

   became agitated, raised his voice, started yelling and screaming, balled his fists up,

   and took a step towards Janosko. Docket No. 160-2 at 4-5. However, Janosko denied

   telling this version of events to Hannah, and testi fied that Nosewicz did not “ball up his

   fists” or take a step towards him. Docket No. 160-1 at 21-22. Nosewicz contends that

   at least some of this testimony was “false and/or perjured” and seeks a new trial on that

   basis. Docket No. 160 at 2.

          “If a verdict is based on false testimony, the [Court] has the discretion under

   Rule 59 to grant the injured party a new trial.” Antevski v. Volkswagenwerk

   Aktiengesellschaft, 4 F.3d 537, 540 (7th Cir. 1993). A new trial should be granted

   where (1) “the court is reasonably well satisfied that the testimony given by a material

   witness is false;” (2) without the false testimony, the jury probably would have reached

   a different conclusion; and (3) “the party seeking the new trial was taken by surprise

   when the false testimony was given and was unable to meet it or did not know of its

   falsity until after trial.” Xiong v. Knight Transp., Inc., 77 F. Supp. 3d 1016, 1023-24 (D.

   Colo. 2014).3

          3
            As to the second prong, other circuits have adopted an approach requiring only
   a finding that the jury “might have” reached a different conclusion without the false
   testimony. See, e.g., Davis by Davis v. Jellico Cmty. Hosp. Inc., 912 F.2d 129, 134 (6th

                                                6
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 7 of 15




          Nosewicz’s motion fails on all three prongs. First, the Court is not reasonably

   well satisfied that either Janosko’s or Hannah’s statements were “willfully made with the

   intent to provide false testimony,” as opposed to being “merely the result of confusion

   or mistake.” Brown v. Eppler, 794 F. Supp. 2d. 1238, 1243 (N.D. Okla. 2011); see

   United States v. Massey, 48 F.3d 1560, 1573 (10th Cir. 1995) (“The elements of perjury

   are that a witness: (1) when testifying under oath, gives false testimony; (2) concerning

   a material matter; (3) with willful intent to provide false testimony, rather than as a result

   of confusion, mistake, or faulty memory.”). Inconsistent testimony of two witnesses is

   not, without more, evidence of perjury or false testimony. See Tapia v. Tansy, 926 F.2d

   1554, 1563 (10th Cir. 1991). Nosewicz does not offer any additional evidence

   explaining why the contradictory testimony is proof of deliberately false testimony by

   Janosko or Hannah. This is notable because Nosewicz’s counsel had the opportunity

   to examine both witnesses about the inconsistencies in their statements during the trial.

   See Guara v. City of Trinidad, No. 10-cv-02529-WJM-KMT, 2013 WL 627139, at *2 (D.

   Colo. Feb. 20, 2013) (“A new trial is not justified simply because [p]laintiff now wishes

   that his counsel would have been more zealous during cross-examination.”); see also

   Docket No. 161-3 at 4 (cross-examination of Janosko on the inconsistency with

   Hannah’s testimony). Courts regularly deny motions for a new trial based on alleged



   Cir. 1990). However, the Tenth Circuit has declined to adopt that approach in criminal
   cases, instead following the “stricter probability standard” in cases dealing with post-
   trial discovery of perjury. See United States v. Sinclair, 109 F.3d 1527, 1532 (10th Cir.
   1997). The Court agrees with Xiong that the stricter probability standard is appropriate
   in civil cases where a party moves for a new trial based upon false testimony. See 77
   F. Supp. 3d at 1023-24.

                                                 7
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 8 of 15




   false testimony where the jury had “ample opportunity to hear the testimony of the

   witnesses, be apprised of the alleged inconsistencies in their testimony, and judge the

   truth or falsity of the evidence offered.” See Franklin v. Thompson, 981 F.2d 1168,

   1171 (10th Cir. 1992); Wolde-Giorgis v. Christiansen, 438 F. Supp. 2d 1076, 1080 (D.

   Ariz. 2006) (“Each of the alleged incidents of lying . . . played out before the jury and

   thus the verdict reflects the jury's consideration of the witnesses' testimony and

   credibility.”). Thus, the Court is not persuaded that either Janosko or Hannah offered

   false testimony – as opposed to a mistake, confusion, or error in memory in a trial

   conducted nearly five years after the events in question occurred.

          Second, even assuming that false testimony was given, the Court is not

   persuaded that the jury probably would have reached a different conclusion without the

   false testimony. If Janosko had not testified inconsistently, the jury would have heard

   from Hannah that Janosko told him that Nosewicz became agitated, raised his voice,

   started yelling and screaming, balled up his fists, and took a step towards Janosko.

   See Docket No. 160-2 at 4-5. This could have supported a finding that Janosko used

   “reasonably necessary” force in securing Nosewicz. See Docket No. 153 at 13 (jury

   instructions). The jury would have heard much the same thing from Janosko if

   Hannah’s testimony was not inconsistent, save for Nosewicz balling up fists and taking

   a step toward Janosko. See, e.g., Docket No. 160-1 at 41-42 (Janosko’s testimony

   that, as he was walking Nosewicz toward the cell door, Nosewicz turned toward him

   and continued to yell at him). Moreover, the inconsistent testimony offered Nosewicz




                                                8
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 9 of 15




   an opportunity to impeach Janosko and damage his credibility as a witness.4 Thus, the

   Court is not persuaded that removing either of the claimed false statements probably

   would have caused the jury to reach a different conclusion.

          Third, Nosewicz fails to show that he was taken by surprise when the allegedly

   false testimony was given. Hannah and Janosko’s testimony at trial was consistent

   with Janosko’s incident report and their deposition testimony, taken in September 2016.

   See Docket No. 39-10; 161-1; 161-2. Hannah mentioned balled fists and a step

   towards Janosko in his deposition. Docket No. 161-1 at 5. Janosko did not. Docket

   No. 39-10 at 1; 161-2 at 6-7. This contradiction was well known to Nosewicz in

   advance of trial, evidenced by the report prepared by Nosewicz’s expert. See Docket

   No. 112-1 at 13, ¶ 7 (noting that Janosko never mentioned balling up fists in his reports

   or deposition and calling the disconnect with Hannah’s testimony “disturbing”).

   Nosewicz could not have been surprised that, when asked about Hannah’s statements

   or the “balled fists” testimony at trial, Janosko would testify consistently with everything

   already in the record. In fact, Nosewicz’s counsel succeeded in eliciting this

   inconsistency in his first examination of Janosko. See Docket No. 160-1 at 20 (“Q: Did

   you tell [Hannah] that [Nosewicz] had balled up his fists and taken a step at you? A:



          4
             Nosewicz argues that the inconsistent testimony actually benefited Janosko by
   “avail[ing] himself” of Hannah’s testimony. Docket No. 162 at 4. This argument makes
   little sense. From the (slightly) divergent testimony, the most reasonable inference that
   could be drawn by the jury is that Janosko exaggerated what happened when trying to
   justify the use of force to his supervisor. There is no basis to believe this would help
   paint Janosko as truthful or that the jury would credit Hannah’s after-the-fact description
   of Nosewicz’s behavior over the testimony of the two eyewitnesses – Janosko and
   Nosewicz.

                                                9
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 10 of 15




    No, sir.”) and 22 (“Q: And just to be clear, [Nosewicz] did not ball up his fists and take a

    step toward you? A: Not to my recollection, sir, no.”).

           Nosewicz claims that he was nevertheless surprised by this testimony. See

    Docket No. 160-3 (counsel’s affidavit that he “was surprised that [Janosko] would

    perjure himself”). This position strains credulity. In his incident report, Janosko said

    nothing about balled fists. See Docket No. 39-10 at 1. In his deposition, Janosko said

    nothing about balled fists. See Docket No. 161-2 at 6-7. At trial, Janosko said nothing

    about balled fists, and denied saying anything to Hannah about balled fists. See

    Docket No. 160-1 at 21-22. Yet Nosewicz is convinced that Janosko committed perjury

    at trial because Janosko testified that he did not tell Hannah about balled fists – in

    other words, he told Hannah the same thing he put in his incident report and said in his

    deposition. There is no evidence to support Nosewicz’s allegation other than the

    discrepancy between Janosko’s testimony and Hannah’s testimony. See Massey, 48

    F.3d at 1573 (perjury requires “willful intent to provide false testimony, rather than . . .

    confusion, mistake, or faulty memory”). Accordingly, the Court finds that a new trial is

    not warranted based on Janosko or Hannah’s allegedly false testimony.

           B.   Weight of the Evidence

           Alternatively, Nosewicz contends that a new trial is warranted because the jury’s

    verdict in favor of Janosko was against the weight of the evidence. Docket No. 160 at

    10-15. “In deciding a new trial motion based on insufficiency of the evidence, a district

    court must analyze whether the verdict is clearly, decidedly or overwhelmingly against

    the weight of the evidence.” Elm Ridge Exploration Co., LLC v. Engle, 721 F.3d 1199,


                                                 10
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 11 of 15




    1216 (10th Cir. 2013) (internal quotation marks omitted). In making this determination,

    the Court must consider “the evidence in the light most favorable to the prevailing

    party, bearing in mind that the jury has the exclusive function of appraising credibility,

    determining the weight to be given to the testimony, drawing inferences from the facts

    established, resolving conflicts in the evidence, and reaching ultimate conclusions of

    fact.” Snyder v. City of Moab, 354 F.3d 1179, 1188 (10th Cir. 2003).

           To prevail, Nosewicz needed to prove that the amount of force used by Janosko

    was not “reasonably necessary.” See Docket No. 153 at 13; Nosewicz, 754 F. App’x at

    731 (“[T]he relevant inquiry is whether Janosko’s actions were objectively

    reasonable.”). Nosewicz contends that Janosko “lacked the requisite reasonable basis

    for the use of the force exercised.” Docket No. 160 at 11. However, the Court finds

    that there was ample evidence to support a finding that Janosko’s use of force was

    objectively reasonable. Janosko testified that Nosewicz was angry, aggressive, and

    demanding throughout their interaction. Docket No. 160-1 at 5-6. Janosko further

    testified that he ordered Nosewicz to exit his cell, a command which Nosewicz refused.

    Id. at 13-14. And Janosko testified that, as he was attempting to move Nosewicz out of

    his cell, Nosewicz began to pull his arm away and turned towards him. Id. at 15. As a

    result, Janosko decided to use an arm-bar takedown to bring Nosewicz to the ground.

    Id. at 41-42. Considering this evidence in the light most favorable to Janosko, it was

    not overwhelmingly against the weight of the evidence for the jury to conclude that the

    amount of force Janosko used was reasonably necessary. Although Nosewicz argues

    that Janosko must have had fear of an attack for his use of force to be reasonable, he


                                                11
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 12 of 15




    cites no case or jury instruction for that proposition. See Graham v. Connor, 490 U.S.

    386, 396 (1989) (noting that the reasonableness test “is not capable of precise

    definition or mechanical application”); Docket No. 153 at 14 (jury instruction listing

    “[t]he threat reasonably perceived by the responsible officer” as one of five factors for

    the jury to consider). Because the verdict was not “clearly, decidedly or

    overwhelmingly against the weight of the evidence,” a new trial is not warranted. See

    Elm Ridge Exploration, 721 F.3d at 1216.

    III.   MOTION FOR SANCTIONS

            In response to the motion for new trial, Janosko moves for sanctions pursuant to

    Fed. R. Civ. P. 11 against Nosewicz’s counsel.5 Janosko argues that there was no

    “objectively legitimate or truthful” basis for the claim of surprise made in Nosewicz’s

    motion for new trial. Docket No. 166 at 5. Janosko requests that the Court order

    Nosewicz’s counsel to pay Janosko’s attorney’s fees, costs, and expenses associated

    with the motion for new trial and this motion for sanctions. Id. at 5-6.6 Nosewicz did not

    file a response to the motion.

            Federal Rule of Civil Procedure 11 provides that:



            5
            Although judgment has entered in this case, Fed. R. Civ. P. 11 sanctions may
    be awarded “after the principal suit has been terminated.” Cooter & Gell v. Hartmarx
    Corp., 496 U.S. 384, 396 (1990).
            6
            Janosko also requests that the Court “specifically find that neither [Janosko]
    nor [Hannah] engaged in perjury.” Docket No. 166 at 6. Janosko does not explain why
    a Rule 11 motion is an appropriate vehicle for making such a factual determination.
    See Tso v. Murray, No. 16-cv-02480-WJM-STV, 2018 WL 684767, at *2 (D. Colo. Feb.
    1, 2018) (noting that “a motion for Rule 11 sanctions is not the proper mechanism for
    resolving factual disputes”).

                                                12
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 13 of 15




            By presenting to the court a pleading, written motion, or other paper . . .
           an attorney or unrepresented party certifies that to the best of the
           person’s knowledge, information, and belief, formed after an inquiry
           reasonable under the circumstances:

           (1) it is not being presented for any improper purpose, such as to harass,
           cause unnecessary delay, or needlessly increase the cost of litigation;
           [and]

           (3) the factual contentions have evidentiary support . . . .

    Fed. R. Civ. P. 11(b). Rule 11 therefore “imposes a duty on attorneys to certify that

    they have conducted a reasonable inquiry and have determined that any papers filed

    with the court are well-grounded in fact, legally tenable, and not interposed for any

    improper purpose.” Grynberg v. Ivanhoe Energy, Inc., 663 F. Supp. 2d 1022, 1025 (D.

    Colo. 2009) (internal quotation omitted). Rule 11(c)(1) allows a court to “impose an

    appropriate sanction on any attorney, law firm, or party that violate[s] [Rule 11(b)] or is

    responsible for the violation,” including “payment to the movant of part or all of the

    reasonable attorney’s fees and other expenses directly resulting from the violation.”

    Fed. R. Civ. P. 11(c)(1), (4). “In deciding whether to impose Rule 11 sanctions, a

    district must apply an objective standard; it must determine whether a reasonable and

    competent attorney would believe in the merit of an argument.” Dodd Ins. Servs., Inc.

    v. Royal Ins. Co. of Am., 935 F.2d 1152, 1155 (10th Cir. 1991). The Tenth Circuit has

    stated that, “[b]ecause our adversary system expects lawyers to zealously represent

    their clients, this standard is a tough one to satisfy.” Predator Int’l, Inc. v. Gamo

    Outdoor USA, Inc., 793 F.3d 1177, 1182 (10th Cir. 2015). Rule 11 does not “penalize[]




                                                 13
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 14 of 15




    overstatement.” Crocs, Inc. v. Effervescent, Inc., 278 F. Supp. 3d 1182, 1187 (D. Colo.

    2017).

             The Court will deny the motion for sanctions. No doubt Nosewicz’s counsel’s

    claim of surprise strains credulity, as the Court acknowledged earlier in this order. And

    the Court is unimpressed by Nosewicz’s unexplained failure to respond to the motion

    for sanctions. However, the failure of the motion for new trial is not enough to show

    that the motion violates Rule 11. See, e.g., Messina v. Fontana, 260 F. Supp. 2d 173,

    181 (D.D.C. 2003) (“Being on the losing side . . . does not mean that sanctions are

    appropriate.”). Janosko argues that the motion violates Rule 11(b)(1) and (b)(3), see

    Docket No. 166 at 5, but fails to explain what “improper purpose” motivated the motion.

    See Fed. R. Civ. P. 11(b)(1). As for Rule 11(b)(3), it is not a false statement to say

    that, leading up to trial, Nosewicz’s counsel did not know that Janosko would testify that

    he never told Hannah about “balled fists.” See Docket No. 160-3 (counsel’s declaration

    that he was surprised by Janosko contradicting Hannah’s testimony). Indeed, because

    Nosewicz’s counsel did not ask Janosko about this issue during discovery, there was

    no way of knowing what Janosko would testify he told Hannah. While this lack of

    affirmative knowledge by Nosewicz’s counsel is not proof that Janosko committed

    “perjury” – an allegation that should not be made in a conclusory way, as made here –

    the Court is not persuaded that it was objectively unreasonable for Nosewicz’s counsel

    to raise this contradiction as grounds for a new trial. See Crocs, Inc., 278 F. Supp. 3d

    at 1187 (noting that Rule 11 does not “penalize[] overstatement”). The claim of

    surprise runs up to, but does not tip over, the cliff of sanctionable conduct.


                                                14
Case 1:16-cv-00447-PAB-KLM Document 172 Filed 07/17/20 USDC Colorado Page 15 of 15




    Accordingly, Janosko’s motion will be denied.7

    IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Plaintiff’s Motion for a New Trial Pursuant to Fed. R. Civ. P.

    59(a)(1)(A) [Docket No. 159] is DENIED AS MOOT. It is further

          ORDERED that Plaintiff’s Amended Motion for a New Trial Pursuant to Fed. R.

    Civ. P. 59(a)(1)(A) [Docket No. 160] is DENIED. It is further

          ORDERED that Defendant’s Rule 11 Motion [Docket No. 166] is DENIED.



          DATED July 17, 2020.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




          7
            Janosko fails to provide any documentation in support of his request for
    attorney’s fees as a sanction, which further supports denying the motion. See White v.
    General Motors Corp., Inc., 908 F.2d 675, 684 (10th Cir. 1990) (noting that a district
    court must “expressly consider” the reasonableness of any fee request); Fuentes v.
    Kroenke Sports & Entm't, LLC, No. 13-cv-02481-PAB-CBS, 2014 WL 4477946, at *5
    (D. Colo. Sept. 11, 2014) (failure to provide information in support of a fee request
    supports denial of a Rule 11 motion).

                                               15
